United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3941
                                   ___________

James Lee Denoyer,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of South Dakota
Hon. Eugene E. Dobberpuhl; Brown      *
County Prosecutor’s Office; Brown     *      [UNPUBLISHED]
County, South Dakota; Day County;     *
State of South Dakota,                *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: January 6, 2000

                               Filed: February 18, 2000
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      James Lee DeNoyer appeals from the final judgment entered in the District
Court1 for the District of South Dakota, dismissing his 42 U.S.C. § 1983 action prior


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
to service. DeNoyer filed this action against numerous state officials and entities,
claiming defendants discriminated against and harassed him because of his race during
his arrests in 1989 and subsequent convictions for various offenses.

        We conclude the district court properly dismissed DeNoyer’s action. His claim
against a judge for issuing an arrest warrant was barred by judicial immunity. See
Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam). We agree with the district
court that DeNoyer’s remaining claims were related to his 1989 arrests and convictions
and that they were time-barred. See Wilson v. Garcia, 471 U.S. 261, 275, 279-80
(1985) (courts should apply most appropriate state statute of limitations to § 1983
claims, and limitations period for § 1983 actions is same as state’s statute of limitations
for personal injury actions); S.D. Codified Laws § 15-2-14 (Michie 1984) (action for
personal injury can be commenced only within three years after cause of action shall
have accrued); S.D. Codified Laws § 15-2-15.2 (Michie 1999) (action brought under
federal civil rights statutes may be commenced only within three years after alleged
constitutional deprivation occurred). Thus, we conclude the district court did not err
in dismissing these claims as frivolous based on the expiration of the statute of
limitations. See Myers v. Vogal, 960 F.2d 750, 750-51 (8th Cir. 1992) (per curiam)
(district court may dismiss IFP complaint when it is apparent statute of limitations has
run).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-